Woodworth, J.
said, the statute speaks of a bond; but whether this be executed in person or by attorney, it is the same thing. Indeed, there are many cases where the party cannot execute in person, as in case of sickness or necessary absence ; and the statute would never impose the strictness contended for, without excepting such cases. Yet there is no exception. Requiring the party to execute the bond in person, would in various cases, work an absolute deprivation of right. It is enough, that the bond was, in point of fact, valid in its creation. To be sure, it was reasonablé in the Court below, to require that the authority should be filed. ■ On its production, and being proved, they might have compelled the party to file it, as one of the papers relating to the motion before them. They should have done so, and retained the cause. It was afterwards filed, and still remains on file. The statute is clearly satisfied; and the motion should be granted.
Motion granted.